Sweeney, J.
Appellant raises two arguments that he claims should compel a reversal of the court of appeals’ reinstatement of his license revocation. In his first argument, appellant contends that the regulation cited by the board to revoke his license to practice psychology is unconstitutionally vague. In his second argument, appellant argues that the court of appeals erred in applying an incorrect standard of review in reversing the judgment of the court of common pleas.
*686With respect to appellant’s first argument, former Ohio Adm.Code 4732-17-01(A)(2)(d) provided in relevant part:
“A psychologist or school psychologist should avoid dual relationships with clients and/or relationships which might impair his professional judgment or increase the risk of client exploitation. * * * A psychologist or school psychologist shall not engage in sexual relationships with clients or immediate ex-clients. Neither shall he terminate a therapeutic relationship with a client for the express or implied purpose of having a sexual relationship with that person. * * * ” 1981-1982 Ohio Monthly Record 103 (eff. Sept. 1, 1981).
It is appellant’s contention that the term “immediate ex-client” is not defined by either the regulation or any other applicable authority. Appellant submits that the vagueness of the term “immediate ex-client” is exemplified by the differing interpretations of the term rendered by the board and the court of common pleas. Appellant points out the court of common pleas’ finding that the approximately seven-month hiatus between the end of appellant’s therapeutic relationship with Client X and the beginning of their sexual relationship constituted a “significant amount of time.” Therefore, appellant asserts that he should not be deprived of his livelihood based on a regulation that is unconstitutionally vague and subject to differing interpretations.
In our view, the term “immediate ex-client” is not unconstitutionally vague either facially or as applied to the particular facts of this case. Simply because the term “immediate ex-client” was not temporally defined within the regulation does not make it unconstitutionally vague.1 As pointed out by the board, application of the term on a case-by-case basis is appropriate. Research indicates that the regulation and term in issue have been the subject of review in at least one reported case. In Barnett v. Wendt (1986), 33 Ohio App.3d 124, 514 N.E.2d 739, the court of appeals held that the finding of a violation of Ohio Adm.Code 4732-17-01(A)(2)(d) was not unreasonable where the sexual relationship between the psychologist and client took place approximately four weeks after the termination of the therapeutic relationship.
While appellant submits that seven months constitutes a significant amount of time between the end of a therapeutic relationship and the beginning of a sexual relationship, we cannot agree. As a licensed psychologist, appellant is bound to be aware that sexual relationships with clients are not only discouraged, but prohibited, given the influence the psychologist usually has over the client in the therapeutic relationship, and the client’s trust in and dependency *687on the psychologist. It takes no citation of authority to safely state that sexual relations between any professional and a client or immediate ex-client are universally prohibited by the ethical regulations of practically every profession. In our view, it was not unreasonable for the board to find that appellant engaged in a sexual relationship with an “immediate ex-client” within the ambit of the regulation, since appellant conceded in his own testimony that the influence of the therapeutic relationship between a psychologist and client could last up to a year after the end of therapy. Thus the board had ample supporting evidence to find that Client X was an immediate ex-client, since sexual relations ensued approximately seven months after the therapeutic relationship terminated. In any event, we believe that former Ohio Adm.Code 4732-17-01(A)(2)(d), the prohibition against a psychologist engaging in a sexual relationship with an immediate ex-client, is not so vague so as to cause a psychologist of ordinary intelligence to guess at its meaning or application. See, generally, Columbus v. Thompson (1971), 25 Ohio St.2d 26, 54 O.O.2d 162, 266 N.E.2d 571. Therefore, we reject appellant’s argument that the regulation in issue is unconstitutionally vague as applied herein.
Moreover, in Lorain City Bd. of Edn. v. State Emp. Relations Bd. (1988), 40 Ohio St.3d 257, 533 N.E.2d 264, we held that courts must accord due deference to the State Employment Relations Board’s interpretation of R.C. Chapter 4117, since the General Assembly designated it to be the proper forum to resolve public employment labor disputes. Similarly, we hold in the cause sub judice that courts must accord due deference to the State Board of Psychology in its interpretation of R.C. Chapter 4732 and the relevant provisions of the Ohio Administrative Code, given that the General Assembly has deemed it to be the proper forum to determine licensure matters concerning psychologists.
With regard to the second argument raised by appellant, i.e., that the court of appeals applied the incorrect standard of review in reversing the trial court’s vacation of the board’s revocation order, appellant asserts that the appellate court essentially adopted a new standard of review for adjudications arising under R.C. 119.12. In our view, however, it was the court of common pleas which abused its discretion in its review of the decision of the board.
The decision of the court of common pleas held that the board’s revocation of appellant’s license was not supported by reliable, probative and substantial evidence. In so holding, the court relied primarily upon the testimony given by appellant’s former attorney, and concluded that Client X largely initiated and pursued the nontherapeutic relationship that took place. However, in Univ. of Cincinnati v. Conrad (1980), 63 Ohio St.2d 108, 111, 17 O.O.3d 65, 67, 407 N.E.2d 1265, 1267, this court plainly observed that “ * * * the Court of *688Common Pleas must give due deference to the administrative resolution of evidentiary conflicts. For example, when the evidence before the court consists of conflicting testimony of approximately equal weight, the court should defer to the determination of the administrative body, which, as the fact-finder, had the opportunity to observe the demeanor of the witnesses and weigh their credibility.”
Upon a careful review of the record, we agree with the conclusion of the court of appeals below that the trial court failed to accord due deference to the findings of the board, especially with respect to conflicting testimony. See, also, Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 10 OBR 408, 461 N.E.2d 1273.
Had the court of common pleas abided by the standard of due deference outlined above, we are confident that it would have held that the board’s finding of negligence on the part of appellant in the practice of psychology was supported by reliable, probative and substantial evidence. Since the court of common pleas did not follow the due-deference standard, it abused its discretion in reversing the board’s revocation order.
Based on all the foregoing, the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

Moyer, C.J., Holmes, Wright and H. Brown, JJ., concur.
Douglas and Resnick, JJ., dissent.

. Effective October 1, 1990, Ohio Adm.Code 4732-17-01 was amended to forbid psychologists from engaging in sexual intercourse or other physical intimacies with a client within twenty-four months of the last professional services rendered by the psychologist to the former client. Ohio Adm.Code 4732-17-01(E)(3)(a).